DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Regarding the foreign references lined through in the IDS lack an English translation or statement of relevance.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of an English translation or statement of relevance.  

Response to Arguments
Examiner thanks Applicant for pointing out the typo. Examiner, therefore, corrected said typo in the current office action. 
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Applicant argues that “it is clear that Chin and Chen fail to disclose "wherein the thermally conductive housing comprises two flaps, and the two flaps are disposed corresponding to each other and communicate with the sealed chamber" set forth in the amended claim 1”.  
In response, Examiner respectfully disagrees, in the remarks, Applicant argued that CHIN fails to disclose "wherein the thermally conductive housing comprises two flaps, and the two flaps are disposed corresponding to each other and communicate with the sealed chamber". Examiner agrees that CHIN does not disclose the above newly added limitations. However, CHEN which was previously introduced in the last office action that mailed on 12/27/2021, teaches the newly added limitations. CHEN teaches wherein the thermally conductive case comprises two flaps (110 and 100: see Figure 4), and the two flaps are disposed corresponding to each other and communicate with the sealed chamber (see 110 and 100 in Figure 4 are disposed corresponding to each other and thermally communicate with the sealed chamber). The motivations to combine the teaching of CHIN and CHEN are for facilitating the edge sealing operation, to improve the effects of lowering the defective rate of the edge sealing operation, and preventing the sealing edge from being cracked easily (See CHEN’s ¶ [0016]).     
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., injection tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see below for new grounds of rejection, necessitated by Amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN (US 20140014304 A1) in view of CHEN (US 20120168435 A1).

Regarding claim 1, CHIN teaches a vapor chamber structure (FIG 4), comprising: a thermally conductive housing (11, and 15) having a sealed chamber (19), wherein a pressure in the sealed chamber is lower than a standard atmospheric pressure (CHIN teaches on page1 ¶ [0009] that “putting a combination of the upper casing and the lower casing into which the liquid working medium has been injected in step d) in a vacuum environment and welding the crevice quickly to seal the crevice hermetically.”); 
a capillary structure layer (21) disposed in the sealed chamber; a grid structure layer (25) disposed in the sealed chamber and arranged along a first direction, wherein a size of the grid structure layer is less than or equal to a size of the capillary structure layer (CHIN discloses in Fig. 3 and FIG 4 that grid 25 is sandwiched between 211 and 212, thus the size of the grid structure layer is less than half capillary structure layer since the capillary structure layer 21 comprises an upper portion 211 and a lower portion 212 which they are at least double the size of the grid structure.)
putting a combination of the upper casing and the lower casing into which the liquid working medium has been injected in step d) in a vacuum environment and welding the crevice quickly to seal the crevice hermetically.”)
	CHIN does not teach wherein the thermally conductive housing comprises two flaps, and the two flaps are disposed corresponding to each other and communicate with the sealed chamber.
CHEN teaches vapor chamber that is formed by sealing a folded thermally conductive material sheet (see CHEN’s Figures 2-4). Comprises thermally conductive housing (1) comprises two flaps (110 and 100), and the two flaps are disposed corresponding to each other and communicate with the sealed chamber, (see CHEN’s figure 4 where the two flaps are disposed corresponding to each other and thermally communicate with the sealed chamber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of CHIN with the thermally conductive housing comprises two flaps, and the two flaps are disposed corresponding to each other and communicate with the sealed chamber, as taught by CHEN, for facilitating the edge sealing operation, to improve the effects of lowering the defective rate of the edge sealing operation, and preventing the sealing edge from being cracked easily (See CHEN’s ¶ [0016]).     

Regarding claim 2, CHIN teaches wherein the thermally conductive housing is formed by sealing (CHIN teaches on page 1 ¶ [0011] that “the present invention provides a manufacturing method and an object manufactured by the method, which have novelty over the prior art, feature high reliability, and have high heat dissipation performance, wherein a liquid working medium injecting location (that is, fissure) is a smooth hermetically sealed surface.”) 

CHIN does not teach a folded thermally conductive material sheet.
a folded thermally conductive material sheet (see CHEN’s Figures 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of CHIN with [a folded thermally conductive material sheet], as taught by CHEN, to improve the effects of lowering the defective rate of the edge sealing operation, and preventing the sealing edge from being cracked easily (See CHEN’s abstract).     
The limitations of “formed by sealing a folded” are considered by product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, CHIN teaches wherein a size of the grid structure layer (25) is less than or equal to half of the size of the capillary structure layer. (CHIN discloses in Fig. 3 and FIG 4 that grid 25 is sandwiched between 211 and 212, thus the size of the grid structure layer is less than half capillary structure layer since the capillary structure layer 21 comprises an upper portion 211 and a lower portion 212 which they are at least double the size of the grid structure.)

    PNG
    media_image1.png
    317
    838
    media_image1.png
    Greyscale
Regarding claim 4, CHIN teaches the capillary structure layer comprises a first capillary structure portion (211), a second capillary structure portion (212), and a third capillary structure portion (see CHIN's Figure 4, annotated by Examiner), the sealed chamber (19) has a top wall and a bottom wall opposite to each other and a side wall connecting the top wall to the bottom wall, the first capillary structure portion is located on the top wall, the second capillary structure portion is located on the bottom wall, the third capillary structure portion is located on the side wall, and the grid structure layer is sandwiched between the first capillary structure portion and the second capillary structure portion. (CHIN discloses in Figures 3, and 4 that the first capillary structure portion 211 is located on the top wall which is the lower surface of the upper casing 11, the second capillary structure portion 212 is located on the upper surface of the lower casing 212, and the third capillary structure portion on the side wall of the upper and the lower casing. Furthermore, the grid structure layer 25 is sandwiched between the first capillary structure portion 211 and the second capillary structure portion 212.) (See CHIN's Figures 3, and 4 annotated by Examiner.)
CHIN's Figure 3, annotated by Examiner



    PNG
    media_image2.png
    979
    689
    media_image2.png
    Greyscale
	
CHIN's Figure 4, annotated by Examiner

Regarding claim 9, CHIN teaches the capillary structure layer (21) is a mesh structure layer (CHIN teaches on page 2 ¶ [0033] that “the capillary is a metallic mesh which is illustrative of the present invention”) and a hole of the mesh structure layer is smaller than a hole of the grid structure layer. (CHIN discloses in page 2 ¶ [0024] that “the brace 25 is a net frame or a plurality of Supporting posts; this embodiment is exemplified by a net frame with a structure shown in FIG. 5 and composed of a net board and a plurality of Supporting plates formed thereon and there beneath;”. Which relatively shows that the net has bigger opening than the mesh. Also, Figures 3, 4, and 5 where it can clearly show that the openings of the grid structure 25 are bigger than the mesh structure 21.)    
Regarding claim 10, CHIN teaches wherein a material of the mesh structure (21) layer comprises glass fiber, metal, ceramic, carbon, or organic plastic. (CHIN teaches on page 2 ¶ [0033] that “the capillary is a metallic mesh which is illustrative of the present invention”). (Examiner note: The metal material of the mesh structure is recited in the alternative to the glass fiber, ceramic, carbon, or organic plastic, wherein CHIN already teaches the mesh structure to be metal material.  Therefore, the other alternative options not required of CHIN).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHIN (US 20140014304 A1) in view of CHEN (US 20120168435 A1) and ZHOU (US 20120048518 A1).

Regarding claim 13, CHIN does not teach wherein a material of the grid structure layer comprises glass fiber, metal, ceramic, carbon, or organic plastic.
ZHOU teaches a vapor chamber that has a grid structure layer (30) wherein material of the grid structure layer comprises glass fiber, metal, ceramic, carbon, or organic plastic. (ZHOU teaches on page 1 ¶ [0013] that “the supporting element 30 is a woven screen made of a multiplicity of metal wires 31 and a multiplicity of metal wires 33”). (Examiner note: The metal material of the grid structure is recited 
Therefore, in view of ZHOU’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select metal as the material for the grid structure layer of CHIN in order to increase the thermal conductivity of the heat-dissipating device, (see ZHOU page 1 ¶ [0013]).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal as the material for the grid structure layer of CHIN, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 14, CHIN does not teach wherein the working fluid comprises water.
ZHOU teaches the working fluid comprises water. (ZHOU teaches on page 1 ¶ [0010] that “The working fluid is water”).
Therefore, in view of ZHOU’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select water as a working fluid of CHIN in order to easily change to vapor when absorbing heat from the housing, (see ZHOU page 1 ¶ [0010]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water as a working fluid of CHIN, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 15, CHIN does not teach wherein a material of the thermally conductive housing comprises metal or ceramic.
metal or ceramic. (ZHOU teaches on page 1 ¶ [0011] that “The housing 10 is made of a high heat conductivity material Such as copper.”) (Examiner note: The metal material of the housing is recited in the alternative to the ceramic, wherein ZHOU already teaches the housing be metal material such as copper.  Therefore, the other alternative option not required of ZHOU).
Therefore, in view of ZHOU’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select copper as the material for the housing of CHIN in order to increase the thermal conductivity of the heat-dissipating device, (see ZHOU page 1 ¶ [0011]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal as the material for housing of CHIN, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                         

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763